EXHIBIT 10.20
 
CONSENT AND AGREEMENT
TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
Reference is made to that certain Senior Secured Revolving Credit Facility
Agreement, dated as of September 30, 2012, as amended by Amendment No. 1
thereto, dated November 30, 2012 (as amended and as may hereafter be amended or
restated from time to time, the “Credit Agreement”), made by and among (i)
Pharmagen Inc., a corporation incorporated under the laws of the State of Nevada
and formerly known as Sunpeaks Ventures, Inc., as borrower (the “Borrower”),
(ii) Pharmagen Distribution, LLC, a limited liability company organized and
existing under the laws of the State of Delaware and formerly known as
Healthcare Distribution Specialists LLC, as guarantor (the “Guarantor” and
together with Borrower, the “Credit Parties”), and (iii) TCA Global Credit
Master Fund, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”). Unless otherwise defined herein,
the capitalized terms used herein shall have the meanings assigned to such terms
in the Credit Agreement.
 
Pursuant to the Credit Agreement, any Subsidiary which is formed or acquired or
otherwise becomes a Subsidiary of the Borrower following the date of the Credit
Agreement shall become an additional Credit Party thereto, including, but not
limited to, causing such party to execute counterparts to the Credit Agreement.
 
Following the date of the Credit Agreement, the undersigned has become a
subsidiary and beneficiary of the Borrower and hereby expressly acknowledges and
agrees that it is receiving a direct benefit from Borrower’s receipt of certain
sums pursuant to the Credit Agreement and the continuing good standing
relationship with Lender. In consideration therefore and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, by its
execution hereof, the undersigned hereby consents and agrees to become a party
to the Credit Agreement in the capacity of a Guarantor and Credit Party. The
undersigned consents and agrees to the payment of the amounts contemplated in
the Credit Agreement, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with the Credit Agreement. The
undersigned hereby agrees and acknowledges that this executed Consent and
Agreement shall be attached to the Credit Agreement and shall become a part
thereof.
 

PHARMAGEN NUTRICEUTICALS, INC.      
By:  
/s/ Mackie Barch   Date:  March 29, 2013 Name:   Mackie Barch     Title:   Chief
Executive Officer            

 